 AO 91 (Rev. 11/11) Criminal Complaint


                                      United States District Court                                                     JUN -5 2019
                                                                 for the
                                                                                                             CI.ERK, U.S. DISTRICT COURT
                                                     Eastern District of Virginia                                            VinclMIA


                   United States of America
                                V.

                                                                           Case No.
                 BRIAN PATRICK BAYNES
                                                                                      1:19-MJ-260




                           Defendant(s)


                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of              May through November 2018         in the county of         Prince William           in the

      Eastern           District of            Virginia        , the defendant(s) violated:

             Code Section                                                     Offense Description
 18 use § 922(g)(3)                              Possession of Firearm by Controlled Substance Abuser.




          This criminal complaint is based on these facts:

 See attached affidavit.




          □ Continued on the attached sheet.




                                                                                              Comptainan
SAUSA Anthony Mariano/AUSA Jonathan L. Fahey
                                                                                    Michael Bauknight, Special Agent. FBI
                                                                                              Printed name and title


 Sworn to before me and signed in my presence.


 Date:     5 ^'             R

 City and state:                          Alexandria, VA                               <ArsQ_              /sf
                                                                                                  Ivan D. Davis
                                                                                        United States Magistrate Judge
